DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 13, 16-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Gottschalk was the closes prior art to teach a similar equipment management system having a short-distance wireless medium installed in equipment, an information storage unit configured to store at least three-dimensional data for images about an inside of a facility, an equipment position information storage unit configured to store position information data about each equipment disposed in the facility and a portable information terminal to transmit and receive equipment position information. However, the prior art fails to specifically teach an image information storage unit configured to store at least three-dimensional data for images about an inside of the facility, the three-dimensional data for images comprising at least point group data of the inside of the facility, the point group data being a group of points having three-dimensional coordinates and color information. The prior art of Yoshiro was second closest prior art to teach a reader/writer configured to read/write information with the short-distance wireless communication medium by short-distance wireless communication  and a virtual tag allowing reference to the equipment management data in the equipment management data storage unit corresponding to the equipment and the image information associated with the equipment in the image information storage unit but lacks the teachings of the color information. The prior art of Klusza teaches the process of compositing and analyzing a plurality of photographs, the image information storage unit has actually photographed image information obtained by imaging the inside of the facility but lacks the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689